Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Leo Lenna on Monday July 12, 2021. 

The application has been amended as follows: 
Claim 1, line 10: “mounting portion” has been changed to “base”

Claim 19, 
	Line 2: “A” has been changed to “a”
	Lines 13-14: “a bracket, a transport wheel and spaced apart first and second flanges” has been changed to “a bracket and a transport wheel”
	Lines 14-15 “of the mounting portion” has been deleted
	Lines 17-18: “the flanges each comprising spaced apart first and second openings” has been deleted

Claim 20,
	Lines 16-17: “mounting portion” has been changed to “base”
 lines 33-34 have been deleted and replaced with: “a second base comprising a second mounting portion coupled to the second base, the second base comprising a”

Claims 21-23 have been cancelled

Claim 24, line 14: “mounting portion” has been changed to “base”

With this Examiner’s Amendment claims 1-4, 6-12, 18-20 and 24-25 are now allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for each of the independent claims 1, 19, 20 and 24, is the specific combination of components, their construction and arrangement with respect to one another, as detailed and outlined in each of the independent claims. Each of claims 1, 19, 20 and 24 set forth particular details of each of the components and how they are limited and/or connected with respect to other components. None of the known prior art anticipates or makes obvious a portable davit with the particular limitations claimed by the applicant.

With respect to claim 24 the particulars of the mounting portion in combination with the other features and limitations claimed creative portable davit not anticipated by any known prior art. Additionally no reasonable combination of prior art would be applied without a significant amount of hindsight and/or reconstruction.
For at least these reasons claims 1-4, 6-12, 18-20 and 24-25 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634